Citation Nr: 1700990	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  13-12 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to the proceeds of the Veteran's National Service Life Insurance policy (NSLIP).


REPRESENTATION

Appellant represented by:	Wallace W. Trosen, Attorney


WITNESSES AT HEARING ON APPEAL

The Appellant and the Veteran's Son



ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from February 1952 to November 1953 and his military decorations include the Combat Infantryman Badge. He died in early 2009. The appellant is the Veteran's surviving spouse.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of the Philadelphia, Pennsylvania, Insurance Center. In April 2014, the appellant was afforded a hearing before the undersigned Veterans Law Judge sitting at the St. Louis, Missouri, Regional Office (RO). A hearing transcript is in the record. In March 2015, the Board remanded the appeal to the Insurance Center for additional action.


FINDING OF FACT

The July 1976 Designation of Beneficiary is valid and there is no record of subsequent changes prior to the Veteran's death.


CONCLUSIONS OF LAW

1.  The appellant is not the named beneficiary of the Veteran's NSLIP and is not entitled to the proceeds of the policy. 38 U.S.C.A. § 1917 (West 2014); 38 C.F.R. §§ 3.355, 8.19 (2016).

2.  The Designation of Beneficiary in favor of D.D., executed in July 1976, is valid, and D.D. is entitled to the proceeds of the Veteran's NSLIP. 38 U.S.C.A. § 1917 (West 2014); 38 C.F.R. §§ 3.355, 8.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2016). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. See Shinseki v. Sanders, 556 U.S. 396 (2009). This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

When, as here, the claim is simultaneously contested, all interested parties will be notified of actions taken by the AOJ, the right to and time limit for initiation of an appeal, hearing rights, and representation rights. 38 C.F.R. § 19.100 (2016). All interested parties will be provided copies of any statements of the case and the relevant content of any substantive appeals. 38 C.F.R. § 19.101; 19.102 (2016). 

In this case, the appellant is seeking entitlement to the proceeds of the Veteran's NSLIP. The contesting party is D.D., the Veteran's former spouse. D.D. did not receive most notices to which she was entitled as they were sent to the incorrect mailing address. Additionally, the appellant had a hearing which D.D. was not informed of and at which D.D. was not given the opportunity to appear. However, the Board finds that these notice errors are not prejudicial as this Board decision is fully favorable to D.D. 

The Board concludes VA's duty to assist has been satisfied. The file contains the relevant Designation of Beneficiary (VA Form 29-336), statements from the appellant and three of the Veteran's children, and the VA Office of the Inspector General, Office of Investigation (OI)'s determination that the Veteran "very probably" wrote the signature on the relevant Designation of Beneficiary.

In addition to contending that she should receive the proceeds of the NSLIP, the appellant has also contended that the proceeds should be paid to various other parties. The appellant and D.D. are the only parties who have filed claims to the NSLIP proceeds and, therefore, are the only individuals entitled to due process. 

II.  Analysis

A.  Relevant Legal Authorities

An NSLIP is a contract between the Veteran and the federal government which assigns legally binding duties and responsibilities to each party. The Veteran, as the insured party, possesses the right to designate the beneficiary or beneficiaries of the policy and at all times enjoys the right to change the beneficiary or beneficiaries without the consent of such beneficiary or beneficiaries. For a change of beneficiary to be effective, it must be made by notice in writing signed by the insured and forwarded to VA by the insured or designated agent, and must contain sufficient information to identify the insured. 38 U.S.C.A. § 1917 (West 2014); 38 C.F.R. § 8.19 (2016). Thus, the federal statute governing NSLIPs gives the Veteran the right to change the beneficiary of an NSLIP at any time, with or without the knowledge or consent of any present or prior beneficiaries. See Wissner v. Wissner, 338 U.S. 655, 658 (1950); Young v. Derwinski, 2 Vet. App. 59 (1992). As the insurer, the federal government promises to pay the proceeds of the NSLIP to whomsoever the Veteran designates as the beneficiary or beneficiaries of the policy proceeds. Should questions arise regarding the proper beneficiaries of an NSLIP, federal law rather than state law governs. Elias v. Brown, 10 Vet. App. 259, 262-63 (1997) [citing United States v. Donall, 466 F.2d 1246, 1247 (6th Cir. 1972)].

Attempts by a Veteran to change beneficiaries are liberally construed by reviewing courts so as to effectuate the Veteran's intent, with a two-prong test being used to determine if an actual change of beneficiary has taken place. "[T]he claimant must prove by clear and convincing evidence that the insured veteran intended that the claimant should be the beneficiary and also prove that the insured veteran took an overt action reasonably designed to effectuate that intent. . . . [T]he claimant always has the burden of proof." Fagan v. West, 13 Vet. App. 48, 57 (1999). See also Hammack v. Hammack, 359 F.2d 844 (5th Cir. 1966); Curtis v. West, 11 Vet. App. 129, 133 (1998); Jones v. Brown, 6 Vet. App. 388, 390 (1994). 

"[I]t is not necessary that the evidence of the veteran's intent or overt act done to effectuate that intent be in the form of a writing by the veteran. Other forms of evidence of an intention to change the beneficiary may suffice." Jones, 6 Vet. App. at 390. Courts have found a sufficient overt act when the claimant proves that "the insured did everything reasonably necessary, or at least everything he or she subjectively and reasonably believed was necessary, to effectuate his intention." Fagan, 13 Vet. App. at 57. See Young, 2 Vet. App. at 61 (Veteran's son produced carbon copy of letter written by Veteran to VA changing his beneficiary, although VA never received the original letter). See also United States v. Pahmer, 238 F.2d 431 (2nd Cir. 1956) (Veteran changed NSLIP beneficiary in holographic will which he placed near him when he committed suicide); Criscuolo v. United States, 239 F.2d 280 (7th Cir. 1956) (change-of-beneficiary form designating wife as principal beneficiary was typed by fellow soldier whose job it was to help service members change insurance beneficiaries but Veteran sickened and died before he was able to sign the form); Mitchell v. United States, 165 F.2d 758 (5th Cir. 1948) (Veteran designated his mother as beneficiary of his NSLIP but later filled out Government Insurance Report Form and filed it with U.S. War Department stating his wife was beneficiary); Collins v. United States, 161 F.2d, 64 (10th Cir. 1947) (Veteran completed change-of-beneficiary form where he designated his wife as beneficiary with help of an Army personnel officer, had a copy placed in his Army personnel file, and placed original in his desk rather than mailing it). But see Benard v. United States, 368 F.2d 897 (8th Cir. 1966) (evidence indicated Veteran took no steps to change beneficiary designation from his father to his wife because he thought wife was already beneficiary); Bradley v. United States, 143 F.2d 573 (10th Cir. 1944) (Veteran named his mother as beneficiary of his NSLIP, but later executed "confidential personal report" stating that his wife was beneficiary).

The law also provides that a beneficiary designation may be invalid if there is undue influence placed upon an insured to change the beneficiary of his policy. Generally, "undue influence" which will nullify a change of beneficiary is that influence or dominion, as exercised at the time and under the facts and circumstances of the case, which destroys the free agency of the testator, and substitutes, in the place thereof, the will of another. Lyle v. Bentley, 406 F. 2d 325 (5th Cir. 1969), citing Long v. Long, 125 S.W. 2d 1034 (Tex. 1939). In the present case, the appellant does not contend, nor does the record show, that the Veteran's action to designate D.D. as the sole beneficiary of his NSLIP was the result of undue influence of another person. 

B.  Factual History

In February 1954, the Veteran applied for his NSLIP and named his mother as the principal beneficiary and his father as the contingent beneficiary. In February 1957, the Veteran executed a Change or Designation of Beneficiary (VA Form 9-336) naming his first wife as the principal beneficiary and his children as the contingent beneficiaries. In March 1962, the Veteran filed an Application for Conversion (VA Form 9-358) where he reiterated that his first wife was the principal beneficiary and his children were the contingent beneficiaries. In May 1962, he again filed a Change or Designation of Beneficiary stating that his first wife was the principal beneficiary and his children were the contingent beneficiaries. In July 1976, the Veteran executed another Designation of Beneficiary (VA Form 29-336), naming D.D. as the principal beneficiary and naming no contingent beneficiary. In August 1992, the Veteran and D.D. were divorced. The divorce decree states that the Veteran "shall be the sole owner of the [Veterans Life Insurance Policy] which shall become his sole and separate property, free and clear of any interest and claims of [D.D.]."

Following the Veteran's death, D.D. was informed that she was the last-named beneficiary of the Veteran's NSLIP and was told how to file a claim for the proceeds. In April 2009, the appellant submitted a claim for the proceeds and in September 2009, D.D. submitted a claim for the proceeds. In January 2010, the AOJ awarded the proceeds to D.D. The appellant appealed and claimed, inter alia, that the signature on the July 1976 Designation of Beneficiary form had been forged. The appellant submitted several documents containing the Veteran's signature and the OI used these documents in completing a forensic examination of the document. In an April 2011 report, the OI concluded that the Veteran "very probably wrote the questioned signature" on the July 1976 Designation of Beneficiary form. In August 2011, the AOJ again determined that D.D. was entitled to the proceeds of the NSLIP. 





C.  Board Analysis and Decision

D.D. is entitled to the proceeds of the Veteran's NSLIP. In July 1976, the 
Veteran executed a valid Designation of Beneficiary naming D.D. as the sole beneficiary. He did not subsequently execute any other Designation of Beneficiary. 

As discussed above, courts liberally construe attempts by a Veteran to change his beneficiaries so as to effectuate his intent. Courts apply a two-prong test to determine if an actual change of beneficiaries has taken place. In the present case, the Board need not decide whether the Veteran intended that the appellant be the beneficiary of his NSLIP, as he took no overt action to effectuate any such intent. In an October 2012 statement, the appellant wrote that, in November 2001, the Veteran executed a change of beneficiary for a different life insurance policy that he held. At that time, he named the appellant as his beneficiary. In her statement, the appellant expressly stated that the Veteran did not change his beneficiary designation for the NSLIP and that the "policy had been changed when the kids were little and that stayed the same." At her hearing, she reiterated that the NSLIP beneficiary was never changed. She stated, "[t]hat was one thing we never, ever fooled with."

The appellant has stated that the Veteran did not think he needed to change his beneficiary designation as he thought the divorce decree was enough to sever D.D.'s entitlement to the proceeds of the NSLIP. The Veteran was well-aware of the process for changing his NSLIP designated beneficiaries, as he made changes several times prior to the July 1976 designation. Additionally, he had ample time following his divorce from D.D. to designate a new beneficiary and never did. The proffered account of his subjective belief as to the effect of his divorce is an uncertainty. He did not change the beneficiary, and that he had previously submitted several proper VA forms to change his designated beneficiary over times clearly indicates that he knew how to do so.  

The appellant has also argued that the Veteran's signature was forged on the July 1976 Designation of Beneficiary. However, the signature was witnessed by a third party and there have been no allegations that this individual was anything other than a disinterested witness. Moreover, the April 2011 OI reported concluded that the Veteran was probably the signatory. Therefore, the Board finds the appellant's allegations of forgery to be without merit.

The appellant has correctly submitted that matters of marriage and divorce are matters of state law, and argued that the September 1992 divorce decree stating that the Veteran "shall be the sole owner of the [Veterans Life Insurance Policy] which shall become his sole and separate property, free and clear of any interest and claims of [D.D.]" takes precedent over the July 1976 Designation of Beneficiary. 

However, the Veteran's NSLIP is a contract between him and the United States government and he has the right to name the beneficiary of his choice. See 38 U.S.C. § 1917 (West 2014). "It is well settled that 'Policies of [NSLI] are contracts of the United States and possess the same legal incidence as other Government contracts. The terms are to be construed by Federal and not by State law. . . .' Under the Supremacy Clause, a state divorce decree cannot bar a veteran from exercising his right under the federal statute to [name] the beneficiary of his NSLI policy." Wolfe v. Gober, 11 Vet. App. 1, 2 (1997) (internal citations omitted). Therefore, the September 1992 divorce decree, despite its validity under state law, cannot prevent VA from recognizing the validly executed July 1976 Designation of Beneficiary naming D.D. as the sole beneficiary of the Veteran's NSLIP.

As the Veteran executed a valid Designation of Beneficiary naming D.D. as his sole beneficiary and he performed no overt action to effectuate any intent he may have had to name the appellant as the beneficiary, the appellant is not entitled to the NSLIP proceeds and the proceeds are awarded to D.D.




ORDER

The appellant's claim of entitlement to proceeds of the Veteran's NSLIP is denied.

D.D.'s claim of entitlement to proceeds of the Veteran's NSLIP is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


